Robinson, J.
In this case the defendant has been convicted of the ■crime of bootlegging, and he appeals to this court. The conviction is under Comp. Laws, § 10,144. The crime is committed by any person •selling intoxicating liquors one or more times to one or more persons upon public roads, streets, or alleys, or upon lands and buildings of .any person, without the permission of the owner of such land or buildings. The charge against the defendant is that on July 3, 1915, in Devils Lake, Ramsey county, he did sell to each of three certain persons intoxicating liquors as a beverage, in a frame barn of one Maher •& Lock, and that he did it without the permission of the owners of *316said barn. Clearly tbe information states an offense within the statute, and the evidence shows beyond all doubt that the defendant is guilty. It also shows that he got drunk, and contracted to sell a case of beer, and received the money without delivering the goods. Six dollars and fifty cents was paid to Stanley for a case of beer. He pocketed the money, as he himself admits, and failed to deliver the beer. He quarreled with the purchasers, and became aggressive, and struck one of them when, requested to return the money or to deliver the beer.
Hive express orders made to a wholesale liquor house in St. Paul were put in evidence in connection with testimony of the defendant himself and other witnesses. These make a conclusive showing that, during the month of June, defendant sent five orders to St. Paul for whisky, and every order was for 24 pints.
Defendant is a married man. He called as witnesses his wife and his son, a boy of seventeen years. He was a witness for himself and against himself. His own testimony strongly corroborates the positive testimony against him, though he positively denied selling any liquor, as charged against him.
The long record shows needless objections to nearly every question. It contains an assignment of numerous exceptions and errors, but the objections and exceptions merit no consideration when the information is clearly sufficient and when the evidence shows, as it does, the guilt of the defendant beyond a doubt. This statute is drastic, but its purpose is good. It was to put a stop to such a nefarious proceeding-as. disclosed by the evidence in this case. Judgment affirmed.